Cook, J.,
delivered the opinion of the court.
On a former day this cause was reversed and remanded on the direct appeal, and the appellee and cross-appellant has filed a suggestion of error, in which our attention is directed to the fact that in the former opinion we failed to pass upon the cross-appeal prosecuted by him. We have re-examined the record, and are of the opinion that the cause should be affirmed on the cross-appeal. In all other respects the suggestion of error is overruled.
Overruled.